Dismissed and Opinion filed October 9, 2003








Dismissed and Opinion filed October 9, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00162-CV
____________
 
JOE HENRY MACK, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL JUSTICEBINSTITUTIONAL DIVISION, EDDIE HARRIS, JOSEPH NEWCOST,
REGINA MACK, and DR. DREW WILLIAMS, Appellees
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 96I1698
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed December
4, 2002.  Appellant filed an untimely
request for findings of fact and conclusions of law on November 2, 2000.
Appellant=s notice of appeal was filed January
28, 2003.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusions of law. 
See Tex. R. App. P. 26.1.




Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959
S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On March 28, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed a motion to retain, which
fails to demonstrate that this Court has jurisdiction to entertain the
appeal.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 9, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.